*53Dissenting Opinion
Givan, J.
I agree with the majority in this case that the docketing of an appeal to the Circuit Court by the Clerk of that Court is a purely ministerial duty. Had the appellant exercised due diligence in the prosecution of his appeal he certainly would have been entitled to have obtained an order directing the Clerk to properly perform his duties. However, under the circumstances I am in total accord with the decision of the Appellate Court and would call specific attention to the last paragraph of that Court’s opinion wherein it is stated ■that the burden is on the appealing party to follow, preserve, protect and perfect his appeal.
In this case the appellant had a judgment against him in the Peru City Court, which judgment would stand until he perfected his appeal to the Miami Circuit Court. Certainly, the City of Peru had no interest or duty to see to it that appellant’s appeal was perfected. The duty of the City to prosecute the case against the appellant would only arise when and if the appellant through his action obtained a trial setting for a trial de novo on the appeal. Under these circumstances, the Miami Circuit Court was acting well within its jurisdiction upon the facts presented in dismissing the appeal in view of the fact that the appellant had allowed some nine (9) months to elapse from the time he had attempted to initiate his appeal until the time of the Court’s dismissal. During this period of time appellant had made no effort to correct the ministerial errors of the Clerk of the Court. The Trial Judge was well within his sound judicial discretion in ordering the dismissal. Rule 1-4C of the Rules of this Court reads, in part, as follows:
“1. Whenever no action has been taken in a civil cause for a period of six consecutive months, the court, on motion of a party, or on its own motion, may issue a rule against the plaintiff to show cause by a day certain, if any there be, why said cause should not be dismissed for want of prosecution....”
*54This Rule was available to the Trial Judge and was applicable to the appellant in this case, even though he was a named defendant in the case, he was a moving party on appeal from the City Court to the Circuit Court and had the burden of diligence in prosecuting his appeal.
I would, therefore, refuse transfer in this case.
Note.—Reported in 245 N. E. 2d 329.